Case 19-00730-5-JNC       Doc 670 Filed 01/31/20 Entered 01/31/20 16:08:37            Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                       )
                              )                             Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, )
 LLC, d/b/a WASHINGTON COUNTY )                             Chapter 11
 HOSPITAL,                    )
                              )
            Debtor.           )
                              )

                          APPLICATION FOR EXTENSION OF TIME

        COMES NOW, Thomas W. Waldrep, Jr. (the “Trustee”) herein, by and through his

 undersigned counsel of record, and hereby moves this Court for an Order allowing the Trustee an

 extension of time within which to file the December monthly report and, in support of said

 Application shows unto the Court as follows:

        1.   An involuntary petition for relief under Chapter 7 of the United States Bankruptcy

 Code was filed on behalf of the Debtor on February 19, 2019. Thomas Waldrep was appointed

 as Trustee for the Debtor on February 22, 2019.

        2.     The Debtor filed a Motion to Convert the Involuntary Chapter 7 Case to a Chapter

 11 case on March 14, 2019, and the Motion was approved on March 15, 2019.

        3.     The Trustee is waiting on certain accounting from Affinity Healthcare and needs

 additional time to complete the December monthly report.

        4       Based on the foregoing, the Trustee requests an extension of time up to and

 including February 7, 2020 to file the December monthly report.

        WHEREFORE, the Trustee prays that he be granted an extension of time up to and

 including February 7, 2020, within which to complete and file the December monthly report.
Case 19-00730-5-JNC         Doc 670 Filed 01/31/20 Entered 01/31/20 16:08:37             Page 2 of 3




 This the 31st day of January, 2020.   WALDREP LLP

                                       /s/ Thomas W. Waldrep, Jr.           ____________
                                       Thomas W. Waldrep, Jr. (N.C. State Bar No. 11135)
                                       James C. Lanik (N.C. State Bar No. 30454)
                                       John R. Van Swearingen (N.C. State Bar No. 53646)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                       - and –

                                       HENDREN, REDWINE & MALONE, PLLC

                                       /s/ Rebecca F. Redwine
                                       Jason L. Hendren (NC State Bar No. 26869)
                                       Rebecca F. Redwine (NC State Bar No. 37012)
                                       Benjamin E.F.B. Waller (NC State Bar No. 27680)
                                       4600 Marriott Drive, Suite 150
                                       Raleigh, NC 27612
                                       Telephone: 919-420-7867
                                       Telefax: 919-420-0475
                                       Email: jhendren@hendrenmalone.com
                                               rredwine@hendrenmalone.com
                                               bwaller@hendrenmalone.com
                                       Co-Counsel for the Trustee
Case 19-00730-5-JNC         Doc 670 Filed 01/31/20 Entered 01/31/20 16:08:37                    Page 3 of 3




                                     CERTIFICATE OF SERVICE

         I, Rebecca F. Redwine, 4600 Marriott Drive, Suite 150, Raleigh, North Carolina 27612, certify:

         That I am, at all times hereinafter mentioned, was, more than eighteen (18) years of age;

         That on 31st day of January, 2020, I served copies of the foregoing pleading on the parties listed

 below by depositing a copy of the same in the United States mail bearing sufficient postage.

         Dated: January 31, 2020         WALDREP LLP

                                         /s/ Thomas W. Waldrep, Jr.           ____________
                                         Thomas W. Waldrep, Jr. (N.C. State Bar No. 11135)
                                         James C. Lanik (N.C. State Bar No. 30454)
                                         John R. Van Swearingen (N.C. State Bar No. 53646)
                                         101 S. Stratford Road, Suite 210
                                         Winston-Salem, NC 27104
                                         Telephone: 336-717-1440
                                         Telefax: 336-717-1340
                                         Email: notice@waldrepllp.com

                                         - and –

                                         HENDREN, REDWINE & MALONE, PLLC

                                         /s/ Rebecca F. Redwine
                                         Jason L. Hendren (NC State Bar No. 26869)
                                         Rebecca F. Redwine (NC State Bar No. 37012)
                                         Benjamin E.F.B. Waller (NC State Bar No. 27680)
                                         4600 Marriott Drive, Suite 150
                                         Raleigh, NC 27612
                                         Telephone: 919-420-7867
                                         Telefax: 919-420-0475
                                         Email: jhendren@hendrenmalone.com
                                                 rredwine@hendrenmalone.com
                                                 bwaller@hendrenmalone.com
                                         Co-Counsel for the Trustee



 TO:

         Kirstin Gardner                                                  (via CM/ECF)
         Office of the Bankruptcy Administrator
